DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions 
1.  	During a telephone conversation with James Wu on 06/24/2022 a provisional election was made without traverse to prosecute claim 1 – 16.
Status of Claims
1.	The following is a non-final office action in response to the applicant’s submission received 12/11/2020.                      .
2.	Claims 17 – 20 is withdrawn from consideration. Claims 1 – 16  are currently pending and have been examined.
Foreign Priority/Domestic benefit
There is no claim to foreign priority according to the filing receipt and application data sheet. 
Domestic benefit has been claim with regards to US patent application 16/148,796, filed on October 1, 2018 (now patent 10, 892, 876), based upon U.S. Provisional Patent Application having Application No. 62/663,887, filed on April 27, 2018
Oath/Declaration
1.	  The applicant’s oath/declaration filed on 12/11/2020 has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.
Information Disclosure Statement
1. 	 The information disclosure statement filed on 02/03/2021 is in compliance with the provision of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file and the information referred to therein has been considered as to the merits.
Drawings
1. 	The applicant’s drawings submitted on 12/11/2020 are acceptable for examination purposes.
Claim interpretation
1.	 Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted "in view of the specification" without importing limitations from the specification into the claims unnecessarily) [MPEP 2106 Sec I, C]. “Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). [MPEP 2111.01 Sec II]. Thus, the Examiner interprets Applicant’s claims "in view of the specification" and does not “import into a claim limitations that are not part of the claim”.
2.	When multiple limitations are connected with “OR”, one of the limitations does not have any patentable weight since both of the limitations are optional. 
NOTE: The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages, paragraph and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claim(s) 1 – 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (US 2015/0110050 A1) in view of Kwak et al. (US 2019/0007175 A1).
Regarding claim 1,  Guo discloses: An apparatus for wireless data transmission (see figure 1, apparatus label 104 and figure 2 is the transmission model for uplink transmission at apparatus 104) comprising: 
a Channel Quality Indicator ("CQI") encoder configured to encode a set of CQI encoded bits containing a predefined number of bits in accordance with CQI information bits; [¶ 0023, “ Under current standards, the N.sub.CQI bits may be four to eleven bits although embodiments may apply to a different N.sub.CQI bits (e.g., greater than eleven). These CQI bits are first coded with a Reed-Muller (20,A) (RM(20,A)) encoder 202”]
a scrambler coupled to the CQI encoder and configured to scramble the set of CQI encoded bits from the CQI encoder to generate a group of scrambled bits in response to a scrambling sequence;  [¶ 0023, “These CQI bits are first coded with a Reed-Muller (20,A) (RM(20,A)) encoder 202 and scrambled to generate a twenty-bit codeword”]
a modulator coupled to the scrambler and operable to generate a block of complex- valued modulation symbols in accordance with the group of scrambled bits from the scrambler; and  [¶ 0023, “CQI bits 208a and 208b are quadrature phase shift keying (QPSK) modulated (e.g., by QPSK mapper 210) to generate five orthogonal frequency division multiplexing (OFDM) symbol”]
a symbol generator coupled to the first modulator and configured to facilitate generation of symbols including information relating to channel qualities. [¶ 0023, “CQI bits 208a and 208b are quadrature phase shift keying (QPSK) modulated (e.g., by QPSK mapper 210) to generate five orthogonal frequency division multiplexing (OFDM) symbols, which are allocated to symbols (e.g., S1, S3, S4, S5, S7) in each slot 204 and 206.”]
	Guo discloses every aspect of claim 1 except generate a block of complex- valued modulation symbols in accordance with the group of scrambled bits, however such difference is seen in the reference of Kwak see in ¶ 00379 - ¶ 00380, that is the blocks of bits follows the same steps as the primary reference that is in PUCCH format 2, 2a and 2b, the bits are scrambled with UE specific scrambling sequence , then modulated with QPSK then the scramble bits becomes a length of modulated symbols of complex values according to the scrambled bits, also ¶ 0148 of Kwak IFFT is performed with respect to the CQI information [examiner presents an additional reference that covers the limitation accounted for by Kwak, see Edward Kasem (2013, Evolution of physical uplink channels in LTE-advanced), left column page 5/6, (page 15) , description under figure 8, complex value modulation symbols are generated in view of channel quality information and HARQ-ACK after being scrambled     ] . Incorporating such difference into the primary reference of Guo would have been obvious to a person having ordinary skill in the art [PHOSITA]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Guo’s system in view of Kwak. The motivation for making the above modification would have been for the configuration of PUCCH by the users of the wireless communication system [see ¶ 0004 and ¶ 0381 of Kwak].

Note to applicant: The following reference(s) also cover the limitation set forth by Guo above:
     A.   Tumula et al. (Improved Error Protection for Uplink Control Signaling in 3GPP-LTE via Complex-Field Coding, 2010), see page 2 , entire right column along with figure 2. 
    B.  Autor Prace (2014, MODELS OF CONTROL CHANNELS IN THE LTE SYSTEM, BRNO UNIVERSITY OF TECHNOLOGY) ,see figure 3.5 (b) on 32nd page and its description on page 33 with regards to PUCCH format 2.



 	Claim 11   recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 1.

Claim 2, Guo further discloses: The apparatus of claim 1, wherein the CQI encoder is a Reed-Muller encoder operable to encode information formatted [¶ 0023 , reed-muller encoder] in according to physical uplink control channel ("PUCCH") format 2.  [¶ 00010, PUCCH format 2X, however Kwak ¶ 0378 discloses format 2, 2a and 2b].

Claims 9 – 10 and 14 - 16   recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 2. In other words Guo discloses in ¶ 0010 and ¶ 0018 format 2a and 2b, while Kwak discloses format 2/2a/2b being used [¶ 0378].

Claim 3, Kwak further discloses: The apparatus of claim 1, further comprising a scrambling code generator coupled to the scrambler and configured to generate the scrambling sequence in response to a user equipment ("UE") specific scrambling sequence.  [¶ 0079, UE specific scrambling sequence]. For motivation see claim 1.

Claim 4, Kwak further discloses: The apparatus of claim 1, wherein the modulator is a Quadrature Phase Shift Keying ("QPSK") modulator configured to modulate the group of scrambled bits via QPSK to generate modulated complex symbols. [see in ¶ 00379 - ¶ 00380, that is the blocks of bits follows the same steps as the primary reference that is in PUCCH format 2, 2a and 2b, the bits are scrambled with UE specific scrambling sequence , then modulated with QPSK then the scramble bits becomes a length of modulated symbols of complex values according to the scrambled bits, also ¶ 0023 or Guo suggest that QPSK modulation is also being performed]. For motivation see claim 1.

Regarding claim 5,  Guo in view of Kwak further discloses: The apparatus of claim 1, wherein the symbol generator includes multiple orthogonal frequency-division multiplexing ("OFDM") symbol generators operable to generate OFDM symbols [¶ 0023, line 18]  based on the complex-valued modulation symbols.  [Kwak , ¶ 0379 - ¶ 0380]. For motivation see claim 1.

Claim 6, Guo in view of Kwak further discloses: The apparatus of claim 5, wherein each of the OFDM symbol generators includes a plurality of Inverse Fast Fourier Transform ("IFFT") circuits configured to generate single- carrier frequency division multiple access ("SC-FDMA") signal for each symbol based on the complex-valued modulation symbols. [see figure 2 of Guo “IFFT”, however Kwak discloses in ¶ 0045, SC-FDM and in ¶ 0148 of KWAK IFFT is performed with respect to the CQI information ].

Claim 12   recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 6.

 	Claim 7, Kwak further discloses: The apparatus of claim 1, further comprising a symbol splitter coupled to the modulator and configured to split the complex-valued modulation symbols before forwarding the complex-valued modulation symbols to the symbol generator.  [Kwak: ¶ 0380, blocks of d(0) to d(9) are created from the complex value modulated symbol, figure 2 of Guo shows that these blocks are sent to the symbol generator  that results s1-s7] [see also additional reference of Han et al. (CA 2787254),  ¶ 0127, whereby the complex value symbols are divided and are placed in subcarriers which entails symbols and Edward Kasem (2013, Evolution of physical uplink channels in LTE-advanced), left column page 5/6, (page 15) , description under figure 8, complex value modulation symbols are generated and split into two parts in view of channel information and HARQ-ACK after being scrambled]

Claim 8, Kwak further discloses: The apparatus of claim 1, further comprising a second modulator coupled to the symbol generator and configured to modulate information located at a predefined bit position of the CQI information bits for generation of modulation symbol. [¶ 0023, S1-S5 and S7 are allocated to symbols that was previously modulated by QPSK with regards to CQI information ].

Claim 13, Kwak further discloses: The method of claim 11, further comprising transmitting SC-FDMA signals [see figure 2 of Guo “IFFT”, however Kwak discloses in ¶ 0045, SC-FDM and in ¶ 0148 of KWAK IFFT is performed with respect to the CQI information ]  to an antenna via a radio frequency ("RF") front-end. [see ¶ 0698, RF unit of figure 48].
 	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHARISHI V KHIRODHAR whose telephone number is (571)270-7909. The examiner can normally be reached 6:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MAHARISHI V. KHIRODHAR
Examiner
Art Unit 2463



/MAHARISHI V KHIRODHAR/Primary Examiner, Art Unit 2463